—In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Kings County (Feinberg, J.), dated April 8, 1994, which granted the defendants’ separate motions for summary judgment dismissing the complaint and all cross claims against them.
Ordered that the order is affirmed, with one bill of costs payable to the respondents appearing separately and filing separate briefs.
The injured plaintiff, a toll collector for the Triborough Bridge and Tunnel Authority, allegedly sustained personal injuries when she was struck by the barrier arm of an automatic toll machine. In accord with this Court’s recent decision in Lonigro v TDC Elees. (215 AD2d 534), a case involving the same defendants, a similar accident, and a similarly situated plaintiff proffering theories of liability identical to those proffered herein, the Supreme Court properly awarded summary judgment to the defendants. Balletta, J. P., Rosenblatt, Ritter and Pizzuto, JJ., concur.